Citation Nr: 0632091	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a right inguinal 
hernia.  

2.	Entitlement to service connection for a disability of the 
right testicle.  

3.	Entitlement to service connection for a disability of the 
left leg.  

4.	Entitlement to service connection for a disability of the 
left foot.  

5.	Entitlement to service connection for a disability of the 
left hand.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It appears that the issues on the title page are the 
only ones fully developed for appellate review.

In addition to the enumerated issues, the veteran claimed 
service connection for right and left shoulder, right hand, 
right leg, and degenerative disc disease of the cervical 
spine.  Service connection was denied by the RO in an October 
2004 decision and a statement of the case was issued in 
September 2005.  The veteran was told that to perfect an 
appeal as to the additional issue a substantive appeal needed 
to be filed within 60 days.  This was not done.  Hence these 
issues are not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Review of the record shows that the veteran, in his 
substantive appeal submitted in February 2005, requested a 
video-conference hearing with a member of the Board.  There 
is no indication that this was scheduled or conducted or that 
the request was withdrawn.  As such, the case must be 
returned to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
video-conference hearing before a member 
of the Board in accordance with applicable 
provisions.  If appellant desires to 
withdraw the hearing request, he may do so 
in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



